Per Curiam.
This case, a conviction for driving a motor vehicle upon a public highway while under license suspension (23 *415V.S.A. § 674), was argued and submitted along with State v. Putnam, 137 Vt. 410, 407 A.2d 161, this day decided. The same legal considerations admittedly govern its determination. In this case, as in Putnam, supra, at least one suspension was challenged only by the claim that authority to impose it was illegally delegated within the Department of Motor Vehicles. As we held in Putnam, this challenge does not reach jurisdiction of person or subject matter in the suspension proceeding, and is not appropriate for collateral attack in the criminal prosecution.

Judgment affirmed.